Luke, J.
' 1. That the court while charging the jury entered, into a colloquy with the solicitor-general and counsel for the defendant and made statements which amounted to an expression of opinion as to the facts of the case does not require a reversal of the judgment below, since the court, immediately after making the statements complained of, explicitly instructed the jury not to consider them. Furthermore, counsel for the plaintiff in error, having failed to make a motion for a mistrial, cannot, after the conviction of his client, raise in a motion for a new trial the question as to the prejudicial nature of the remarks complained of. Perdue v. State, 135 Ga. 277 (69 S. E. 184).
2. The genei’al grounds of the motion for a new trial, not being referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment ■affirmed.


Broyles, O. J., and Bloodworth, J., concur.